UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934: For the transition period from to Commission File Number 0-26573 PHYSICAL PROPERTY HOLDINGS INC. (Exact name of Registrant as specified in its charter) Delaware 98-0203281 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 23/F AIA Tower No. 183 Electric Road, North Point Hong Kong (Address of principal executive offices) (011) (852) 2917-0000 (Registrant's telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act: Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesoNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: May 14, 2013, 28,329,353 shares. Table of Contents PHYSICAL PROPERTY HOLDINGS INC. Form 10-Q for the period ended March 31, 2013 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Unaudited Condensed Consolidated Statements of Operations for the three-month periods ended March 31, 2012 and 2013 3 Condensed Consolidated Balance Sheets as of December 31, 2012 and March 31, 2013 (Unaudited) 4 Unaudited Condensed Consolidated Statements of Cash Flows for the three-month periods ended March 31, 2012 and 2013 5 Notes to Condensed Consolidated Financial Statements 6 – 8 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 - 11 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 12 ITEM 4 - CONTROLS AND PROCEDURES 12 PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS 12 ITEM 6 - EXHIBITS 13 SIGNATURES 14 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1 -FINANCIAL STATEMENTS PHYSICAL PROPERTY HOLDINGS INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, HK$’000 HK$’000 US$’000 Operating Revenues Rental income 29 Total operating revenues 29 Operating Expenses Rent and related expenses ) ) (3 ) Depreciation ) ) ) Other selling and administrative expenses ) ) ) Total operating expenses ) ) ) Loss from operations ) ) ) Non-operating expenses Interest expenses ) ) (6 ) Total non-operating expenses ) ) (6 ) Loss before income taxes ) ) ) Provision for income taxes Net loss and total comprehensive loss ) ) ) Loss per share of common stock (in cents) - Basic and diluted ) ) ) Weighted average number of shares of common stock outstanding The financial statements should be read in conjunction with the accompanying notes. 3 Table of Contents PHYSICAL PROPERTY HOLDINGS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS As of December 31, As of March 31, 2013 (Unaudited) HK$’000 HK$’000 US$’000 ASSETS Current assets Cash and bank balances 10 47 6 Trade receivables 16 Management fees and utility deposits 28 26 3 Total current assets 54 73 9 Bank deposits, collateralized 82 82 11 Property, plant and equipment, net of accumulated depreciation of HK$3,013,000 (US$386,000) as of March 31, 2013 (December 31, 2012: HK$2,927,000) Total assets LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Bank loans - (Note 3) Other payables 39 Due to Principal Stockholder - (Note 5) Total current liabilities Commitments and contingencies - (Note 6) Stockholders' deficit Common stock, par value US$0.001 each, 100 million shares of stock authorized; 28,329,353 shares of stock issued and outstanding 28 Additional paid-in capital Accumulated losses ) ) ) Total stockholders' deficit ) ) ) Total liabilities and stockholders' deficit The financial statements should be read in conjunction with the accompanying notes. 4 Table of Contents PHYSICAL PROPERTY HOLDINGS INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, HK$’000 HK$’000 US$’000 Cash flows from operating activities Net loss ) ) ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation 86 86 11 Changes in working capital: Trade receivables (3 ) 16 2 Management fees and utility deposits 2 Other payables 25 62 9 Net cash provided by operating activities 11 29 4 Cash flows from financing activities Repayment of bank loans ) ) ) Net advance from Principal Stockholder - (Note 5) 19 Net cash provided by financing activities 60 8 1 Net increase in cash and cash equivalents 71 37 5 Cash and cash equivalents at beginning of period 24 10 1 Cash and cash equivalents at end of period 95 47 6 The financial statements should be read in conjunction with the accompanying notes. 5 Table of Contents PHYSICAL PROPERTY HOLDINGS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements include the accounts of Physical Property Holdings Inc. and the subsidiaries that it controls (collectively referred to as the "Company"). The Company, through its subsidiaries, is engaged in the real estate business by holding five residential apartments in Hong Kong. Unless otherwise specified in the text, references to the Company include the Company and its subsidiaries. These financial statements should be read in conjunction with the consolidated financial statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2012. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. The condensed consolidated balance sheet at December 31, 2012 has been derived from the audited consolidatedfinancial statements at that date but the unaudited condensed consolidated financial statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three-month period ended March 31, 2013 are not necessarily indicative of the results that may be expected for the year ending December 31, 2013. Translation of amounts from Hong Kong Dollars ("HK$") into United States Dollars ("US$") for the convenience of the reader has been made at the exchange rate of US$1.00 HK$7.8. No representation is made that the Hong Kong Dollar amounts could have been, or could be, converted into United States Dollars, at that rate on March 31, 2013 or at any other certain rate. The Company had negative working capital of HK$11,525,000 as of March 31, 2013 and incurred losses of HK$137,000 and HK$97,000 for the three months ended March 31, 2013 and 2012 respectively. These conditions raised substantial doubt about the Company’s ability to continue as a going concern. Continuation of the Company as a going concern is dependent upon attaining profitable operations in the future, exercising tight cost and cash flow controls measures, and the financial support from the Principal Stockholder.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Principal Stockholder has undertaken to make available adequate funds to the Company as and when required to maintain the Company as a going concern.Having taken into consideration the undertaking provided by the Principal Stockholder, management believes that the Company will be able to settle its liabilities when they become due.However, there can be no assurance that the financing from the Principal Stockholder will be continued. For the three months ended March 31, 2013, Ngai Keung Luk, Chairman, Chief Executive Officer and the Principal Stockholder, made a net advance of HK$150,000 or US$19,000 to the Company as described in Note 5 below.Mr.Luk owns 82.52% of the Company’s issued and outstanding shares of common stock as of the date this quarterly report is filed. The Company has evaluated subsequent events through the date this quarterly report is filed. 2. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS As of the date this quarterly report is filed, there are no recently issued accounting pronouncements which adoption would have a material impact on the Company’s financial statements. 3. BANK LOANS During the three-month periods ended March 31, 2013 and 2012, the Company repaid HK$142,000 and HK$138,000 of its existing bank loans, respectively. The outstanding loan balances as of March 31, 2013 and December 31, 2012 are analyzed as follows: End of maturity Interest rate Principal HK$’000 HK$’000 US$’000 2.1% per annum 6 Table of Contents PHYSICAL PROPERTY HOLDINGS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3. BANK LOANS (Continued) Payables during the following periods according to bankrepayment terms notices Principal HK$’000 HK$’000 US$’000 2013 / 2012 73 2014 / 2013 75 2015 / 2014 77 2016 / 2015 78 2017 / 2016 80 Thereafter As the bank loans are repayable on demand upon request at the bank’s discretion, regardless of the expected repayment dates of the outstanding loan principals as set out in the repayment terms notices issued by the bank, the entire balance of the bank loans is presented as current liabilities in the consolidated balance sheet. The collateral of the bank loans includes: (i) leasehold properties in Hong Kong with a net book value of HK$9,721,000 and HK$9,792,000 as of March 31, 2013 and December 31, 2012 respectively; (ii) fixed deposits of HK$82,000 as of March 31, 2013 and December 31, 2012; and (iii) joint and several guarantee provided by the Principal Stockholder and his spouse. 4. SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Three months ended March 31, HK$’000 HK$’000 US$’000 Cash paid for: Interest expenses 50 47 6 5.RELATED PARTY TRANSACTIONS During the three-month periods ended March 31, 2013 and 2012, the Company had net advance from the Principal Stockholder of HK$150,000 and HK$198,000 respectively. The movements of the amount due to the Principal Stockholder are analyzed as follows: Three months ended March 31, HK$’000 HK$’000 US$’000 Balance at beginning of period Advance from the Principal Stockholder 69 9 Expenses paid by the Principal Stockholder on behalf of the Company 81 81 10 Net advance from the Principal Stockholder 19 Balance at end of period In addition, during the three-month periods ended March 31, 2013 and 2012, a related company which is controlled by the Principal Stockholder of the Company, provided office space and general support for the Company’s activities with an aggregate charge of HK$81,000 and HK$81,000, respectively. 7 Table of Contents PHYSICAL PROPERTY HOLDINGS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 6. COMMITMENTS AND CONTINGENCIES The Company leases out its properties under operating leases with average lease terms of two years. The future aggregate minimum rental receivables under non-cancellable operating leases are as follows: As of December 31, As of March 31, HK$’000 HK$’000 US$’000 Within one year In the second year 66 Potential administrative proceeding On or about October 22, 2007, the Securities and Exchange Commission (the “SEC”) sent a “voluntary request letter” seeking certain information and documents about the Company and another company known as Score One, Inc, in connection with an investigation into alleged spam e-mail campaigns and potential securities fraud violations. Subsequently, on or about January 11, 2008, the SEC sent a subpoena tothe Companyfor additional information and documents concerning the Company and Score One, Inc. in furtherance of its investigation into potential spam e-mail campaigns and securities fraud violations.Management ofthe Companyretained counsel and responded to the subpoena. On or about September 16, 2010, the SEC sent a letter to the Company in which they stated that they intended to institute an administrative proceeding against the Company, pursuant to Section 12(j) of the Exchange Act to determine whether it is appropriate to suspend or revoke the registration of the Company’s securities. On or about February 1, 2011, the SEC filed a complaint in US District Court, Eastern District of Michigan, Southern District,SEC v. Gregg M.S. Berger, et al.,for securities fraud involving spamming stock, pump and dump schemes, misleading press releases, violation of numerous SEC rules governing the issuance of S-8 stock, misleading reverse mergers, etc.The Company and its officers and directors were not named as defendants in the case. Other than the above, as of March 31, 2013 and December 31, 2012, the Company had no material outstanding commitments and contingencies. 8 Table of Contents ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS PRELIMINARY NOTE REGARDING FORWARD-LOOKING STATEMENTS THIS REPORT CONTAINS CERTAIN FORWARD-LOOKING STATEMENTS ABOUT OUR OPERATIONS. PROSPECTIVE SHAREHOLDERS SHOULD UNDERSTAND THAT SEVERAL FACTORS GOVERN WHETHER ANY FORWARD-LOOKING STATEMENT CONTAINED HEREIN WILL BE OR CAN BE ACHIEVED. ANY ONE OF THOSE FACTORS COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE PROJECTED HEREIN. THESE FORWARD-LOOKING STATEMENTS INCLUDE PLANS AND OBJECTIVES OF MANAGEMENT FOR FUTURE OPERATIONS, INCLUDING PLANS AND OBJECTIVES RELATING TO THE PRODUCTS AND THE FUTURE ECONOMIC PERFORMANCE OF THE COMPANY. ASSUMPTIONS RELATING TO THE FOREGOING INVOLVE JUDGMENTS WITH RESPECT TO, AMONG OTHER THINGS, FUTURE ECONOMIC, COMPETITIVE AND MARKET CONDITIONS, FUTURE BUSINESS DECISIONS, AND THE TIME AND MONEY REQUIRED TO SUCCESSFULLY COMPLETE DEVELOPMENT PROJECTS, ALL OF WHICH ARE DIFFICULT OR IMPOSSIBLE TO PREDICT ACCURATELY AND MANY OF WHICH ARE BEYOND THE CONTROL OF THE COMPANY. ALTHOUGH THE COMPANY BELIEVES THAT THE ASSUMPTIONS UNDERLYING THE FORWARD-LOOKING STATEMENTS CONTAINED HEREIN ARE REASONABLE, ANY OF THOSE ASSUMPTIONS COULD PROVE INACCURATE AND, THEREFORE, THERE CAN BE NO ASSURANCE THAT THE RESULTS CONTEMPLATED IN ANY OF THE FORWARD-LOOKING STATEMENTS CONTAINED HEREIN WILL BE REALIZED. BASED ON ACTUAL EXPERIENCE AND BUSINESS DEVELOPMENT, THE COMPANY MAY ALTER ITS MARKETING, CAPITAL EXPENDITURE PLANS OR OTHER BUDGETS, WHICH MAY IN TURN AFFECT THE COMPANY'S RESULTS OF OPERATIONS. IN LIGHT OF THE SIGNIFICANT UNCERTAINTIES INHERENT IN THE FORWARD-LOOKING STATEMENTS INCLUDED THEREIN, THE INCLUSION OF ANY SUCH STATEMENT SHOULD NOT BE REGARDED AS A REPRESENTATION BY THE COMPANY OR ANY OTHER PERSON THAT THE OBJECTIVES OR PLANS OF THE COMPANY WILL BE ACHIEVED. Overview of Company's Business The Company, through its wholly-owned subsidiary, Good Partner Limited, owns five residential apartments located in Hong Kong. RESULTS OF OPERATIONS The following table sets forth selected data as a percentage of total operating revenue for the periods indicated. Three Months Ended March 31, Operating Revenues % % Total operating expenses % % Operating loss %) %) Loss before income taxes %) %) Provision for income taxes Net loss %) %) 9 Table of Contents THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) COMPARED TO THREE MONTHS ENDED MARCH 31, 2012 (UNAUDITED) OPERATING REVENUES. Operating revenues for the first quarter of 2013 totaled HK$228,000 (US$29,000) compared to HK$231,000 for the corresponding period in 2012. This represented a decrease of 1% mainly due to two properties being vacant for one month in the first quarter of 2013. OPERATING EXPENSES. The Company's operating expenses totaled HK$318,000 (US$41,000), or 139% of operating revenues, for the first quarter of 2013, compared to HK$278,000, or 120% of operating revenues, for the first quarter of 2012. This represented an increase of 14%, mainly because agency fees, repair and maintenance costs in relation to new tenancies were incurred in this quarter. TOTAL NON-OPERATING EXPENSES. Total non-operating expenses for the first quarter of 2013 totaled HK$47,000 (US$6,000) compared to HK$50,000 for the first quarter of 2012. This represented a decrease of 6% due to reduction in interest expenses attributable to the decrease in average loan balances as a result of the progress on repayment. PROVISION FOR INCOME TAXES. The Company did not make any tax provision for the first quarter in view of the losses incurred. NET LOSS AND TOTAL COMPREHENSIVE LOSS. The Company has recorded a net loss and total comprehensive loss of HK$137,000 (US$18,000) for the first quarter of 2013, compared to a net loss and total comprehensive loss of HK$97,000 for the first quarter of 2012. This represented an increase in lossof 41% due to the effect of the decrease in rental income and the increase in operating expenses as mentioned above. 10 Table of Contents LIQUIDITY AND CAPITAL RESOURCES The Company has financed its operations primarily through advances from the Principal Stockholder. Cash and cash equivalent balances as of March 31, 2013 and December 31, 2012 were HK$47,000 (US$6,000) and HK$10,000, respectively. Net cash provided by operating activities was HK$29,000 (US$3,000) and HK$11,000 for the three-month periods ended March 31, 2013 and 2012, respectively. Net cash provided by financing activities, which mainly includes repayment of bank loans and advances from the Principal Stockholder, were HK$8,000 (US$2,000) and HK$60,000 during the three-month periods ended March 31, 2013 and 2012, respectively. During the three-month period ended March 31, 2013 and 2012, the Company has not entered into any transactions using derivative financial instruments or derivative commodity instruments or held any marketable equity securities of publicly traded companies. Consistent with the general practice of lessors of residential apartments, the Company receives monthly rentals, which are due on the first day of each billing period and are non-refundable. This practice creates working capital that the Company generally utilizes for working capital purposes. The Company has no trade receivable balance as of March 31, 2013 and trade receivable balance of HK$16,000 as of December 31, 2012. The Company obtains rental deposits from its tenants and has never experienced any significant problems with collection of accounts receivable. No provision for doubtful receivables is therefore made for the period under review. During the three-month periods ended March 31, 2013 and 2012, the Company had no purchases of investments. Management believes that cash flow generated from the operations of the Company, the tight cost and cash flow control measures and the existing cash and bank balances on hand should be sufficient to satisfy the working capital requirement of the Company for at least the next 12 months as the Principal Stockholder has confirmed his intention to make available adequate funds to the Company as and when required to maintain the Company as a going concern.However, there can be no assurance that the financing from him will be continued. CRITICAL ACCOUNTING POLICIES The preparation of financial statements in conformity with accounting principles generally accepted in the U.S. (GAAP) requires the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. In recording transactions and balances resulting from business operations, the Company uses estimates based on the best information available for such items as depreciable lives. The Company revises the recorded estimates when better information is available, facts change or actual amounts can be determined. These revisions can affect operating results. The critical accounting policies and use of estimates are discussed in and should be read in conjunction with the annual consolidated financial statements and notes included in the Company’s latest 10-K, as filed with the SEC on March 28, 2013, which includes audited consolidated financial statements for the year ended December 31, 2012. 11 Table of Contents ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The operations of the Company are solely in Hong Kong and they are subject to risks associated with, among others, interest rate and liquidity risk. These risks have similar considerations and risks typically associated with investments in the real estate market of the United States and Western European countries. These are described further in the following: INTEREST RATE RISK The Company’s exposure to the risk of changes in market interest rates relates primarily to its long term debt obligations with a floating interest rate.The Company monitors the movement of interest rates on an ongoing basis and evaluates the exposure of its debt obligations. LIQUIDITY RISK The Company’s financial statements have been prepared on a going concern basis. For the three months ended March 31, 2013, the Company reported a negative working capital of HK$11,525,000, of which HK$8,282,000 would be due for repayment over one year according to the latest repayment terms notices issued by the bank, and a net loss of HK$137,000. The Company has relied on private financing from the Principal Stockholder of the Company, who has confirmed his intention to make available adequate funds to the Company as and when required to maintain the Company as a going concern. However, there can be no assurance that the financing from him will be continued. The accompanying unaudited condensed consolidated financial statements do not include or reflect any adjustments that might result from the outcome of these uncertainties. ITEM 4 - CONTROLS AND PROCEDURES The Chief Executive Officer and Chief Financial Officer (the principal executive officer and principal financial officer, respectively) of the Company have concluded, based on their evaluation as of March 31, 2013, that the design and operation of the Company's "disclosure controls and procedures" (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended ("Exchange Act")) are effective to ensure that information required to be disclosed in the reports filed or submitted by the Company under the Exchange Act is accumulated, recorded, processed, summarized and reported to the management, including the Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding whether or not disclosure is required. During the three months ended March 31, 2013, there were no changes in the Company’s internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act) that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS There are no pending material legal proceedings to which the Company or any of its properties is subject, nor to the knowledge of the Company, are any such legal proceedings threatened, except as described below. On or about October 22, 2007, the Securities and Exchange Commission (the “SEC”) sent a “voluntary request letter” seeking certain information and documents about the Company and another company known as Score One, Inc, in connection with an investigation into alleged spam e-mail campaigns and potential securities fraud violations. Subsequently, on or about January 11, 2008, the SEC sent a subpoena tothe Companyfor additional information and documents concerning the Company and Score One, Inc. in furtherance of its investigation into potential spam e-mail campaigns and securities fraud violations.Management ofthe Companyretained counsel and responded to the subpoena. On or about September 16, 2010, the SEC sent a letter to the Company in which they stated that they intended to institute an administrative proceeding against the Company, pursuant to Section 12(j) of the Exchange Act to determine whether it is appropriate to suspend or revoke the registration of the Company’s securities. 12 Table of Contents On February 1, 2011, the SEC filed a complaint in US District Court, Eastern District of Michigan, Southern District, SEC v. Gregg M.S. Berger, et al., for securities fraud involving spamming stock, pump and dump schemes, misleading press releases, violation of numerous SEC rules governing the issuance of S-8 stock, misleading reverse mergers, etc.The Company and its officers and directors were not named as defendants in the case. ITEM 6 – EXHIBITS Certification of the Chief Executive Officer Pursuant to Rule 13a-14(a) or Rule 15d-14(a) of the Securities Exchange Act of 1934* Certification of the Chief Financial Officer Pursuant to Rule 13a-14(a) or Rule 15d-14(a) of the Securities Exchange Act of 1934* Certification of the Company's Chief Executive Officer Pursuant to 18 U.S.C. SS. 1350 Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* Certification of the Chief Financial Officer Pursuant to 18 U.S.C. SS. 1350 Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* The following materials from our Quarterly Report on Form 10-Q for the quarter endedMarch 31, 2013, formatted in XBRL (eXtensible Business Reporting Language): (i) the Condensed Consolidated Statements of Operations, (ii) the Consolidated Balance Sheets, (iii) the Consolidated Statements of Cash Flows, and (iv) Notes to Condensed Consolidated Financial Statements.** * Filed herewith ** Information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 13 Table of Contents SIGNATURES Pursuant to the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PHYSICAL PROPERTY HOLDINGS INC. (Registrant) May 14, 2013 /s/ Ngai Keung Luk Ngai Keung Luk Chairman and Chief Executive Officer (Principal Executive Officer) May 14, 2013 /s/ Darrie Lam Darrie Lam Chief Financial Officer (Principal Financial and Accounting Officer) 14
